Exhibit 10.1

 

THIRD FORBEARANCE AGREEMENT

 

THIS THIRD FORBEARANCE AGREEMENT (this “Agreement”), is made effective as of
September 29, 2011, by and between: (i) NORTHERN CALIFORNIA BANCORP, INC., a
California corporation (“Borrower); and (ii) BMO Harris Bank N.A., as successor
to M&I Marshall & Ilsley Bank (“Lender”).

 

Factual Background

 

A.                                   Lender made a loan to Borrower (the
“Loan”), as evidenced by the following documents:

 

1.                                       The Letter Agreement, dated April 1,
2008, executed by Borrower and Lender (the “Original Letter Agreement”), the
Letter Agreement, dated June 29, 2009, executed by Borrower and Lender (the
“Second Letter Agreement”), the Extension and Modification Agreement, dated
December 28, 2009, executed by Borrower and Lender (the “Extension Agreement”),
the Forbearance and Modification Agreement, dated June 30, 2010, executed by
Borrower and Lender (the “Forbearance Agreement”), and the Forbearance and
Fourth Modification Agreement, dated December 3, 2010, executed by Borrower and
Lender (the “Fourth Modification Agreement”).

 

2.                                       The Promissory Note, dated April 1,
2008, in the stated principal amount of $3,000,000.00, executed by Borrower, in
favor of Lender, as amended by the Promissory Note, dated April 1, 2009, in the
stated principal amount of $3,000,000.00, executed by Borrower, in favor of
Lender (collectively, the “Note”).

 

B.                                     The Loan is secured by 100% of the common
stock issued by Monterey County Bank (the “Bank”), as described in the
Commercial Pledge Agreement, dated April 1, 2008, executed by Borrower in favor
of Lender (the “Pledge Agreement”).

 

C.                                     As of the date of this Agreement, the
current outstanding principal balance of the Loan is $2,700,000.00.

 

D.                                    As used herein, the term “Loan Documents”
means the Original Letter Agreement, the Second Letter Agreement, the Extension
Agreement, the Forbearance Agreement, the Fourth Modification Agreement, the
Note, the Pledge Agreement and each and every other document which evidences,
guaranties, secures or modifies the Loan, as any or all of them may have been
amended to date.

 

E.                                      As of the date of this Agreement, the
following defaults have occurred under the Loan Documents, including, without
limitation, the following (collectively, the “Existing Defaults”):

 

1.                                       For the quarter ending March 31, 2011,
Bank failed to maintain at all times an ROAA which is not less than .75%, as
required by Section 3(b)(i) of the Fourth Modification Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       For the quarters ending December 31,
2010 and March 31, 2011, Bank failed to maintain at all times a ratio of
Non-Performing Loans to Total Loans less than or equal to 3.00%, as required by
Section 4(e) of the Fourth Modification Agreement.

 

3.                                       For the quarters  ending December 31,
2010 and March 31, 2011, Bank  failed to maintain at all times a ratio of
Non-Performing Assets to  Tangible Capital plus Loan Loss Reserve of less than
130% for the fiscal period ending December 31, 2010 and less than 125% for the
fiscal period ending March 31, 2011, as required by Section 4(g) of the Fourth
Modification Agreement.

 

4.                                       For the quarter ending March 31, 2011,
Bank  failed to maintain at all times a Tier 1 Leverage Ratio greater than 9%,
as required by Section 4(f)  of the Fourth Modification Agreement. 
Additionally, such failure also violated the terms of the Consent Order issued
September 1, 2010.

 

F.                                      Borrower has requested that Lender,
under certain conditions, forbear from exercising its legal rights and remedies
resulting from the Existing Defaults under the Loan Documents.

 

G.                                     Lender, although under no prior
obligation to do so, is willing to forbear for a limited period of time, subject
to the terms and conditions set forth in this Agreement, and conditioned upon
the strict performance by Borrower of all its obligations set forth in this
Agreement and in all of the other Loan Documents.

 

Agreement

 

Therefore, Borrower and Lender agree as follows:

 

1.                                       Recitals.  The recitals set forth above
in the Factual Background are true, accurate and correct, and are incorporated
herein by this reference..

 

2.                                       Conditions Precedent.  Before this
Agreement becomes effective and any party becomes obligated under it, all of the
following conditions shall have been satisfied at Borrower’s sole cost and
expense and in a manner acceptable to Lender, in its sole and absolute
discretion:

 

(a)                                  Execution of Originals.  Borrower has
delivered to Lender a fully-executed original of this Agreement.

 

(b)                                 Lender’s Fees and Costs.  Borrower has
reimbursed Lender for all fees and expenses (including attorneys’ fees and
costs) incurred by Lender and its counsel in connection with the preparation and
negotiation of this Agreement.

 

(c)                                  Event of Default.  No new default, event of
default or Event of Default shall occur under the Loan Documents, as amended by
this Agreement, and no event shall occur and continue which, with notice or the
passage of time or both, would be deemed a default,  event of default or an
Event of Default under the Loan Documents.  Notwithstanding the

 

2

--------------------------------------------------------------------------------


 

foregoing, Lender will not be deemed to have waived any rights or remedies
arising as a result of any new default, event of default or Event of Default by
Borrower under the Loan Documents.

 

(d)                                 Certificate of Officer; Certificates of Good
Standing.  Borrower shall  deliver to Lender Certificates of Officer (in form
and substance acceptable to Lender in its sole and absolute discretion)
certifying as to the authority of an Officer of Borrower to execute and deliver
this Agreement and such other matters as Lender may require, along with a
certificate of good standing for Borrower issued by the state of California and
by the governmental authorities in each of the states in which Borrower conducts
its business activities, each dated no earlier than the date that is 30 days
prior to the date of this Agreement evidencing Borrower’s good standing in such
states.

 

(e)                                  Resolutions and Authorizations.  Borrower
shall deliver to Lender resolutions and authorizations (in form and substance
acceptable to Lender in its sole and absolute discretion), together with such
additional documentation as Lender may require, authorizing Borrower to enter
into this Agreement and to perform its respective duties and obligations
hereunder.

 

(f)                                    Miscellaneous.  Borrower shall perform or
cause to be performed such additional conditions and shall deliver or cause to
be delivered to Lender such additional documentation as Lender may require in
Lender’s sole and absolute discretion.

 

3.                                       No Defenses; Reaffirmation of the
Loan.  Borrower acknowledges that Borrower has no claims, offsets or defenses
with respect to the payment of sums due under the Loan Documents or all of its
obligations under the Loan Documents.:

 

4.                                       Forbearance Provisions.

 

(a)                                  Forbearance Period.  Lender agrees that it
will forbear from exercising its rights and remedies under the Loan Documents
with respect to the Existing Defaults from the date of this Agreement, and
through and including October 31, 2011 (the “Maturity Date”) (the “Forbearance
Period”), if, and only if, (i) Borrower continuously complies with all of the
terms of the Loan Documents (including this Agreement), and (ii) no default,
event of default or Event of Default (other than the Existing Defaults) shall
occur under the Loan Documents, and no event shall occur and continue which,
with notice or the passage of time or both, would be deemed a default, event of
default or Event of Default under the Loan Documents.

 

(b)                                 End of Forbearance Period.  In the event
that any of the conditions set forth in the foregoing clause (a) are not
satisfied at any time, then the Forbearance Period shall automatically end, all
amounts due under the Loan Documents, plus all accrued and unpaid interest and
costs, shall immediately become due and payable in full without any further
notice to Borrower, and Lender may immediately proceed to exercise all of its
rights and remedies provided under the Loan Documents or available at law or in
equity, without any further notice to Borrower.

 

3

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties. 
Borrower represents and warrants to Lender as follows:

 

(a)                                  Loan Documents.  All representations and
warranties made and given by Borrower in the Loan Documents are true, accurate
and correct as if given on the date of this Agreement.

 

(b)                                 No Defaults.  Except for the Existing
Defaults, no default, event of default or Event of Default has occurred and is
continuing under the Loan Documents, and no event has occurred and is continuing
which, with notice or the passage of time or both, would be deemed a default,
event of default or Event of Default under the Loan Documents.

 

(c)                                  Valid and Binding Obligations Owing to
Lender.  The Loan Documents, as modified by this Agreement, are the legal,
valid, and binding obligations of Borrower.  Any person executing this Agreement
for Borrower in a representative capacity confirms and acknowledges that he or
she has full authority to bind Borrower to the terms and conditions of this
Agreement.

 

(d)                                 Requisite Power and Authority.  Borrower is
validly existing under the laws of the jurisdiction of its formation and
organization and in good standing under the laws of any jurisdiction in which
Borrower conducts business activities, and Borrower has the requisite power and
authority to execute and deliver this Agreement to Lender and to perform all
obligations under the Loan Documents as modified by this Agreement.

 

6.                                       Acknowledgement Regarding Pledge
Agreement.  Borrower hereby reaffirms that the Collateral described in the
Pledge Agreement and the Interest Reserve Account continue to secure the
obligations of Borrower under the Loan Documents (including the Loan as modified
hereby).  Borrower further agrees that the Pledge Agreement and the pledge of
the Interest Reserve Account shall continue in full force and effect and remain
unchanged.

 

7.                                       Release of Lender.  In consideration of
the execution of this Agreement by Lender, Borrower hereby releases and
discharges Lender and its affiliates and each agent, employee, officer and
director of Lender and its affiliates (each and all of which are included in any
reference to Lender in this Section), for, from and against any and all demands,
claims and causes of action of any type or nature, at law and/or in equity, that
Borrower now has, as a result of any action or inaction by Lender on or prior to
the date of this Agreement, that arises from, or is in any way related to, the
Loan or the Loan Documents.

 

8.                                       Incorporation.  This Agreement shall
form a part of each Loan Document, and all references to a given document shall
mean that document as hereby modified.

 

9.                                       No Prejudice; Reservation of Rights. 
This Agreement shall not prejudice any rights or remedies of Lender under the
Loan Documents, as hereby modified.  Lender reserves, without limitation, all
rights which it has against any endorser of the Note.

 

10.                                 No Impairment.  Except as specifically
hereby modified, the Loan Documents shall each remain unaffected by this
Agreement, and the Loan Documents shall all remain in full

 

4

--------------------------------------------------------------------------------


 

force and effect.  Nothing in this Agreement shall impair the security interest
created by the Pledge Agreement.

 

11.                                 Integration; Conflict.  The Loan Documents,
including this Agreement: (a) integrate all the terms and conditions mentioned
in or incidental to the Loan Documents; (b) supersede all oral negotiations and
prior and other writings with respect to their subject matter; and (c) are
intended by the parties as the final expression of the agreement with respect to
the terms and conditions set forth in the Loan Documents and as the complete and
exclusive statement of the terms agreed to by the parties.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other agreement or instrument, including any of the other Loan
Documents, the terms, conditions and provisions of this Agreement shall prevail.

 

12.                                 Miscellaneous.  If any court of competent
jurisdiction determines any provision of this Agreement or any of the other Loan
Documents to be invalid, illegal or unenforceable, that portion shall be deemed
severed from the rest, which shall remain in full force and effect as though the
invalid, illegal or unenforceable portion had never been a part of said
document.  This Agreement shall be governed by Wisconsin law, without regard to
its choice of law rules.  As used in this Agreement, the word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.”  There are no third party beneficiaries to this Agreement.

 

13.                                 Counterparts.  This Agreement may be
executed in duplicate originals, each of which is equally admissible in evidence
and each original shall fully bind each party who has executed it.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

BORROWER:

 

 

 

NORTHERN CALIFORNIA BANCORP, INC., a California corporation

 

 

 

By:

/s/ Bruce N. Warner

 

Name:

Bruce N. Warner

 

Its:

Executive Vice President

 

 

 

 

 

LENDER:

 

 

 

BMO Harris Bank N.A., as successor to M&I Marshall & Ilsley Bank

 

 

 

By:

/s/ Susan Conrad

 

Name:

Susan Conrad

 

Its:

Vice President

 

6

--------------------------------------------------------------------------------